2018 IL App (3d) 170125

                                   Opinion filed May 17, 2018
       _____________________________________________________________________________

                                                    IN THE

                                     APPELLATE COURT OF ILLINOIS

                                              THIRD DISTRICT

                                                     2018

       THE PEOPLE OF THE STATE OF                       )       Appeal from the Circuit Court
       ILLINOIS,                                        )       of the 12th Judicial Circuit,
                                                        )       Will County, Illinois,
              Plaintiff-Appellee,                       )
                                                        )       Appeal No. 3-17-0125
              v. 	                                      )       Circuit No. 08-CF-734

                                                        )

       TYRELL JACKSON,                                  )       Honorable

                                                        )       David Martin Carlson,
              Defendant-Appellant.                      )       Judge, Presiding.
       _____________________________________________________________________________

             PRESIDING JUSTICE CARTER delivered the judgment of the court, with opinion.
             Justices McDade and O’Brien concurred in the judgment and opinion.
       _____________________________________________________________________________

                                                  OPINION


¶1            Defendant, Tyrell Jackson, appeals his conviction for first degree murder. Defendant

       argues that the circuit should have permitted him to withdraw his guilty plea because plea

       counsel failed to advise him of shoeprint evidence prior to the plea, and plea counsel labored

       under a per se conflict of interest. Defendant also argues that the matter should be remanded for

       new postplea proceedings in strict compliance with Illinois Supreme Court Rule 604(d) (eff.

       Mar. 8, 2016). We affirm.

¶ 2	                                                FACTS
¶3            Defendant, along with four co-defendants, was charged with two counts of first degree

     murder (720 ILCS 5/9-1(a)(2), (a)(3) (West 2008)) for causing the death of John Rosales by

     shooting Rosales with a handgun. Defendant and the four co-defendants were also charged with

     home invasion (id. § 12-11(a)(3), (a)(5)) and armed robbery (id. § 18-2(a)). Defendant alone was

     charged with an additional count of home invasion (id. § 12-11(a)(5)). Assistant Public

     Defenders Edward Jaquays and Gabriel Guzman were appointed to represent defendant. Jaquays

     worked part time as a public defender and part time in private practice.

¶4            Defendant filed a motion to suppress statements that he made to the police. The trial court

     denied the motion. During several pretrial hearings, including the hearing on the motion to

     suppress, Nicole Moore was one of the assistant state’s attorneys who appeared on behalf of the

     State.

¶5            The matter proceeded to a stipulated bench trial. The court found defendant guilty of first

     degree murder and sentenced defendant to 70 years’ imprisonment. On appeal, we reversed

     defendant’s conviction and remanded the matter for a new trial. People v. Jackson, 2012 IL App

     (3d) 100693-U, ¶ 55. We held that the trial court erred in denying defendant’s motion to suppress

     his statements to the police. Id. ¶ 53.

¶6            On remand, Guzman and Jaquays were reappointed to represent defendant. On the day a

     jury trial was set to commence, one of the assistant state’s attorneys informed the court that

     Nicole Moore was an associate in Jaquays’s private law office at that time. The assistant state’s

     attorney asked that defendant waive the conflict on the record. The following exchange occurred:

                             “THE COURT: [Defendant], would you approach, sir? Would you

                     approach with your attorney over here?




                                                       2

       *** I think that is a point that we should consider both for your sake and

for Mr. Jaquays’ sake.

       It’s my understanding, [defendant], obviously I wasn’t involved in the first

trial, that one of the prosecutors on that trial was a lady, a female attorney named

Nicole Moore. She was a prosecutor on the matter. And Miss Moore is now an

associate with Mr. Jaquays; do you understand that?

       THE DEFENDANT: Yes.

       THE COURT: And what the prosecutor is asking you is does that bother

you in any way, shape or form that—I understand that Mr. Jaquays is representing

you as a Public Defender, is that right, sir?

       [JAQUAYS]: Yes, Judge, I am.

       THE COURT: And that she is part of his private law office, which is

separate and apart, but we still would like to put on the record that you don’t have

any problem with that if you don’t; is that all right with you?

       THE DEFENDANT: I mean not really.

       THE COURT: Stop.

       THE DEFENDANT: He never talked to me about none of this.

       THE COURT: Mr. Jaquays, here’s what I’m going to do, I’m going to ask

you to speak about this situation to [defendant].

       [Defendant], nobody wants to put you in a situation where you are

uncomfortable, at least of all Mr. Jaquays, so I’m going to give you a few minutes

to speak about that situation that [the prosecutor] has brought up to you and



                                  3

                     explain to you what’s going on here and take that minute. Go ahead. Take

                     whatever time you want.”

¶7           When the parties went back on the record, the court asked defendant if he still had any

     concerns. Defendant replied: “No, I’m fine. He explained to me the situation.” The following

     exchange occurred:

                            “THE COURT: I’m going to phrase it this way, the fact that Miss Moore

                     at some point I guess, like I said I wasn’t involved in this case at that point, was

                     one of the co-prosecutors in this case?

                            MR. JAQUAYS: That’s correct.


                            [ASSISTANT STATE’S ATTORNEY]: She was.


                            THE COURT: And she is now part of his private law office; that gives


                     you no concern, sir, you are comfortable?

                            THE DEFENDANT: Yeah, I’m all right.”

¶8           The parties selected a jury. The next day, before opening statements, the parties advised

     the court that they had reached a plea agreement. Defendant agreed to plead guilty to first degree

     murder in exchange for a sentence of 25 years’ imprisonment. The State agreed to amend the

     indictment to remove the allegation that defendant shot the victim with a handgun so that a

     mandatory 25-year firearm enhancement would not apply. The State gave the following factual

     basis for the plea:

                     “On April 1st of 2008, at approximately midnight, Naperville, Will County,

                     Illinois, John Rosales was in his residence. He had a few friends there with him,

                     including Eric Smith. At that time two individuals forced in the front door and

                     made demand of money. During that time Eric Smith was struck with an object

                                                       4

                      and John Rosales was struck with an object by those two men who forced their

                      way in. That injury to John Rosales caused him to bleed profusely, and moments

                      later after he left the residence Mr. Rosales died as a result of those injuries. This

                      all occurred in Will County, Illinois.

                              Subsequently, a man by the name of Justin Harper was interviewed. He

                      did give officers a statement stating that this defendant, along with a co-

                      defendant, had come to his residence prior to the forced entry into John Rosales’s

                      residence and asked to borrow a weapon. They also indicated to Mr. Harper what

                      they intended to do. Based on that, Mr. Harper gave that statement to the

                      investigators in this case, and this defendant was charged with murder.”

       The court asked defendant if he agreed that the State would be able to present such evidence, and

       defendant said yes. After admonishing defendant, the court accepted his plea.

¶9            Approximately two weeks later, defendant filed a pro se motion to withdraw his guilty

       plea. Defendant’s motion alleged that his plea counsel operated under a conflict of interest and

       provided ineffective assistance. After conducting a preliminary Krankel inquiry, the court denied

       defendant’s motion to withdraw his guilty plea. On appeal, we reversed and remanded for a new

       Krankel hearing before a different judge without the State’s adversarial participation. People v.

       Jackson, No. 3-14-0417 (2016) (unpublished minute order).

¶ 10          On remand, the court held a new Krankel inquiry and appointed a Michelle Hansen to

       represent defendant in his postplea proceedings. Hansen, on behalf of defendant, filed an

       amended motion to withdraw guilty plea.

¶ 11          A hearing was held on the amended motion. Daren Jackson testified that defendant was

       his sister’s child’s father. Daren stated that he was in the courtroom on the day that defendant


                                                         5

       pled guilty. Daren was sitting near the counsel bench. Daren overheard the state’s attorney and

       defense counsel discussing defendant’s case. The state’s attorney said he had a witness who

       would testify that she tested footprints, and the footprints did not match defendant. The state’s

       attorney told defense counsel that he wanted to let him know that because he did not put it in his

       report.

¶ 12             Defendant testified that on the day his second trial was set to commence, his attorneys’

       investigator informed him that the State had offered him 35 years’ imprisonment. Defendant

       rejected the offer and said he wanted to go to trial. Defendant’s attorneys negotiated with the

       prosecutors for about an hour. The State’s offer went down, but defendant told his attorneys that

       he did not want to plead guilty. Defendant’s attorneys told him that if he did not take the State’s

       offer, he would spend the rest of his life in jail. Defendant testified that his attorneys never

       showed him or discussed with him any laboratory results concerning shoeprints or gunshot

       residue.

¶ 13             Defendant testified that the court asked him a series of questions prior to his guilty plea.

       When the court asked him if he was pleading freely and voluntarily, defendant initially told the

       court that he was forced. The court then rephrased the question. Defendant just stood there for a

       few minutes. The judge then looked at defense counsel and the prosecutor. The court said the

       jury would come in. Defendant “said something to [his] lawyer on the side.” Defendant could not

       remember everything, but said he eventually “pleaded out.”

¶ 14             Defendant testified that when he answered the court’s questions during the plea colloquy,

       he did so out of fear. Defendant said that he never really wanted to plead guilty. Defendant

       stated: “I wanted to go to trial and Jaquays and Guzman guaranteed a conviction. They told me if




                                                           6

       I don’t take this time, I am getting the rest of my life in jail. I was forced.” Defendant believed

       that “[n]obody was going to fight for [him]” if he went to trial.

¶ 15          Guzman testified that he and Jaquays were appointed to represent defendant on a first

       degree murder charge. Jaquays was the first chair attorney. Guzman worked at the public

       defender’s office at that time. Eventually, the matter was set for a jury trial. Guzman and Jaquays

       selected a jury, and the trial was set to commence the next day. The morning the trial was to

       begin, Jaquays negotiated a plea agreement with the State in which the State agreed to a sentence

       of 25 years’ imprisonment.

¶ 16          That same morning, the prosecutor informed Guzman that the evidence technician who

       was going to testify regarding ballistics was also going to testify that a shoe imprint that was

       taken at the crime scene did not match defendant. Guzman and Jaquays had not previously

       received written reports concerning that information. Guzman believed that he and Jaquays

       discussed the matter in front of defendant, but Guzman did not recall ever taking defendant aside

       and explaining what the prosecutor had told them. Guzman testified that he would have used the

       shoeprint evidence at trial, but he did not believe it carried much weight. Guzman stated that the

       alleged facts of the case were that there were multiple people inside the victim’s residence,

       including four codefendants.

¶ 17          Guzman did not recall anything unusual about defendant’s plea. Guzman noted that

       defendant did not answer all of the court’s questions immediately, but did so eventually.

¶ 18          Guzman testified that Moore formerly worked for the state’s attorney’s office. Before

       defendant’s first trial, Moore represented the State during the proceedings on the motion to

       suppress defendant’s statements to the police. Guzman did not inform defendant that Moore

       subsequently became an employee of Jaquays. Guzman did not believe that Jaquays informed


                                                         7

       defendant either. The State informed the court that Moore worked for Jaquays. Guzman and

       Jaquays then discussed the matter with defendant off the record, and defendant decided to

       proceed with Jaquays and Guzman as counsel.

¶ 19          Guzman testified that he never threatened defendant that he would get life imprisonment

       if he did not plead guilty. Guzman told defendant that if he was found guilty following trial, he

       would likely receive the same sentence he received following the first trial, which was 70 years’

       imprisonment. Guzman believed that Jaquays “did tell [defendant] in different manners and

       different words that [he was] going to do the rest of [his] life.” Guzman stated that Jaquays said

       this because defendant was likely to receive a sentence so long that it would exceed his life

       expectancy. Guzman stated that Jaquays did not threaten defendant. Rather, Jaquays explained

       that a long prison sentence was a risk of going forward with a trial.

¶ 20          The court denied the motion to withdraw guilty plea.

¶ 21                                              ANALYSIS

¶ 22                                  I. Ineffective Assistance of Counsel

¶ 23          Defendant argues that the trial court erred in denying his motion to withdraw guilty plea

       because he received ineffective assistance of plea counsel. Specifically, defendant contends that

       that plea counsel “failed to explain exculpatory shoe print evidence to defendant prior to his

       pleading guilty.”

¶ 24          We review challenges to guilty pleas based on claims of ineffective assistance of counsel

       under the standard set forth in Strickland v. Washington, 466 U.S. 668 (1984). That is, “a

       defendant must establish that counsel’s performance fell below an objective standard of

       reasonableness and the defendant was prejudiced by counsel’s substandard performance.” People

       v. Hall, 217 Ill. 2d 324, 335 (2005). “[I]f the ineffective-assistance claim can be disposed of on


                                                        8

       the ground that the defendant did not suffer prejudice, a court need not decide whether counsel’s

       performance was constitutionally deficient.” People v. Griffin, 178 Ill. 2d 65, 74 (1997).

¶ 25           “To establish the prejudice prong of an ineffective assistance of counsel claim ***, the

       defendant must show there is a reasonable probability that, absent counsel’s errors, the defendant

       would have pleaded not guilty and insisted on going to trial.” Hall, 217 Ill. 2d at 335. “[T]he

       question of whether counsel’s deficient representation caused the defendant to plead guilty

       depends in large part on predicting whether the defendant likely would have been successful at

       trial.” Id. at 336.

¶ 26           Here, defendant was not prejudiced by counsel’s failure to explain the shoeprint evidence

       to him. Contrary to defendant’s argument on appeal, the shoeprint evidence would not have lent

       “crucial weight to his defense that he was not involved in the offense.” The shoeprint would have

       only shown that someone else’s shoeprint was found on the door to the victim’s residence. This

       was not inconsistent with the State’s theory of the offense. When giving the factual basis for

       defendant’s plea, the prosecutor stated that two individuals forced their way into the victim’s

       residence. Presumably, the State would have argued that the shoeprint belonged to a

       codefendant. Guzman testified that he did not believe the shoeprint evidence carried much

       weight because there were multiple people inside the victim’s residence, including four

       codefendants. Because the shoeprint evidence would have been of very little significance at a

       trial, there is no reasonable probability that defendant would have not pleaded guilty and insisted

       on going to trial if counsel had explained the shoeprint evidence to him prior to his plea.

¶ 27                                         II. Conflict of Interest

¶ 28           Defendant argues that the trial court erred in denying his motion to withdraw his guilty

       plea because Jaquays labored under a per se conflict of interest, and defendant never validly


                                                         9

       waived the conflict. The parties agree that Jaquays labored under a per se conflict of interest in

       that Moore, a former assistant state’s attorney who represented the State during the pretrial

       proceedings prior to defendant’s stipulated bench trial, worked for Jaquays’s private law office at

       the time of the plea. However, the parties dispute whether defendant validly waived this conflict.

¶ 29           “The fundamental right to effective assistance of counsel requires that defendants be

       afforded counsel who is free of conflicting interests.” People v. Olinger, 112 Ill. 2d 324, 339

       (1986). “The right to conflict-free counsel may be waived [citations], but such a waiver must be

       knowing [citation]. A defendant will not be deemed to have waived a conflict unless he is

       admonished as to the existence of the conflict and its significance.” Id.; see also People v.

       Coleman, 301 Ill. App. 3d 290, 301 (1998) (“It is well settled that trial courts must adequately

       inform defendants of a conflict’s significance before any waiver of such a conflict can be

       accepted. A defendant must actually understand how the conflict could affect his attorney’s

       representation, before his right to a conflict-free attorney can be knowingly waived.” (Emphasis

       in original.)).

¶ 30           Here, the trial court adequately admonished defendant as to the conflict and its

       significance. The court advised defendant that Nicole Moore had previously worked as a

       coprosecutor on his case. The court told defendant that Moore currently worked at Jaquays’s

       private law office as an associate. While defendant initially had concerns about the conflict,

       defendant told the court that he was fine with it after speaking with Jaquays regarding the matter.

¶ 31           We reject defendant’s contention that the court failed to adequately explain the

       significance of the conflict and did not determine that defendant understood its potential effect.

       Defendant offers no explanation as to what specific, additional admonitions the trial court should

       have given to defendant before defendant could have knowingly waived the conflict. We note


                                                        10 

       that “[t]he duty to admonish the defendant as to the general nature of the conflict does not mean

       that the trial court must painstakingly detail every potential ramification of a potential conflict.”

       Olinger, 112 Ill. 2d at 340.

¶ 32           In reaching our holding, we acknowledge our supreme court’s decision in People v.

       Kester, 66 Ill. 2d 162 (1977), which discussed a similar, though not identical, conflict scenario

       and its potential significance. Kester was not cited in either party’s brief. In Kester, a former

       assistant state’s attorney who had appeared on behalf of the State during several early hearings in

       the defendant’s case was subsequently appointed as the defendant’s public defender in a burglary

       case. Id. at 164.

¶ 33           At a hearing on unrelated charges, the Kester defendant indicated that he wished to file

       motions in his burglary case. Id. The court asked the defendant who was representing him in the

       burglary case, and the defendant told the court the name of his public defender. Id. at 165. The

       court asked if that public defender had been involved in the defendant’s cases previously, and the

       defendant said no. Id. The court then stated: “You know some months past he was in the state’s

       attorney’s office and if he had any contact with those cases I am sure he would voluntarily

       withdraw from them.” Id. The defendant then discussed an unrelated complaint he had about his

       public defender’s representation. Id.

¶ 34           The Kester court held that a potential conflict of interest existed in that the defendant’s

       court-appointed counsel had previously been involved in the prosecution of the case and that the

       defendant was not required to show actual prejudice. Id. at 167-68. The Kester court reasoned:

                       “It is possible that defense counsel’s former association with the prosecution

                       could inure to the benefit of the accused. [Citation.] But there is also the

                       possibility that the attorney might be subject to subtle influences which could be


                                                         11 

                      viewed as adversely affecting his ability to defend his client in an independent

                      and vigorous manner. It might be contended, for example, that the advice and

                      performance of court-appointed counsel in such a situation was affected by a

                      subliminal reluctance to attack pleadings or other actions and decisions by the

                      prosecution which he may have been personally involved with or responsible for.

                      A defendant who has entered a plea of guilty might later suspect that his

                      attorney’s advice thereon had been influenced to some degree by a subconscious

                      desire to avoid an adversary confrontation with the prosecution as a consequence

                      of his previous participation in the case as the prosecuting attorney.” Id.

       The Kester court found that the defendant had not knowingly waived the conflict because the

       court did not admonish the defendant as to the significance of the conflict, and it did not appear

       that the defendant “was actually aware that his counsel had previously appeared on behalf of the

       prosecution in his burglary case.” Id. at 168-69.

¶ 35          Here, unlike in Kester, the court explicitly admonished defendant regarding Moore’s

       former involvement in his case and her employment with Jaquays’s law office. The admonitions

       given in the instant case were significantly more detailed than those given in Kester.

¶ 36          Also, given the specific facts of this case, the Kester court’s concerns that appointed

       counsel could be reluctant to attack aspects of the State’s case in which he was personally

       involved or advise the defendant to plead guilty due to “a subconscious desire to avoid an

       adversary confrontation with the prosecution as a consequence of his previous participation in

       the case as the prosecuting attorney” (id. at 167-68) do not equally apply. Jaquays had

       represented defendant since the beginning of the case and had always been in an adversarial

       position to the State. Additionally, Jaquays had already challenged the court’s ruling on the


                                                       12 

       motion to suppress, which was the principal aspect of the case that Moore had worked on. On

       appeal, defendant had obtained a favorable ruling on the suppression issue (Jackson, 2012 IL

       App (3d) 100693-U, ¶ 53), and the matter was no longer at issue.

¶ 37                                       III. Rule 604(d) Certificate

¶ 38          Defendant argues that this case should be remanded for new postplea proceedings

       because his counsel failed to strictly comply with the certification requirement of Illinois

       Supreme Court Rule 604(d) (eff. Mar. 8, 2016). The version of Rule 604(d) in effect at the time

       of the proceedings provided:

                      “The defendant’s attorney shall file with the trial court a certificate stating that the

                      attorney has consulted with the defendant either by phone, mail, electronic means

                      or in person to ascertain defendant’s contentions of error in the sentence and the

                      entry of the plea of guilty, has examined the trial court file and both the report of

                      proceedings of the plea of guilty and the report of proceedings in the sentencing

                      hearing, and has made any amendments to the motion necessary for adequate

                      presentation of any defects in those proceedings. ***

                              The certificate of counsel shall be in the following form:

                                                      ***

                              I,_____, attorney for Defendant, certify pursuant to Supreme Court Rule

                      604(d) that:

                                      1. I have consulted with the Defendant in person, by mail, by

                              phone or by electronic means to ascertain the defendant’s contentions of

                              error in the entry of the plea of guilty and in the sentence;




                                                        13 

                                        2. I have examined the trial court file and report of proceedings of

                              the plea of guilty and the report of proceedings in the sentencing hearing;

                              and

                                        3. I have made any amendments to the motion necessary for the

                              adequate presentation of any defects in those proceedings.” Id.

¶ 39          The Rule 604(d) certificate filed by counsel in this case stated:

                              “Pursuant to Illinois Supreme Court Rule 604(d), I the undersigned

                      attorney certify to the Court the following:

                              1. I have consulted with the defendant X by mail X in person to ascertain

                      defendant’s contentions of error in the sentence and the entry of the plea of guilty;

                              2. I have examined the trial court file and the report of proceedings of the

                      plea of guilty;

                              3. I have made any amendments in the motion necessary for adequate

                      presentation of any defects in those proceedings.”

¶ 40          Defendant argues that the Rule 604(d) certificate filed by counsel failed to strictly

       comply with Rule 604(d) because the certificate failed to (1) use the word-for-word language of

       the preprinted certificate contained in the rule, and (2) state that counsel had reviewed the report

       of proceedings of defendant’s sentencing hearing. We address each argument in turn.

¶ 41                          A. Failure to Copy Preprinted Certificate Verbatim

¶ 42          Defendant contends that counsel failed to strictly comply with Rule 604(d) because the

       certificate she filed did not use the word-for-word language of the preprinted certificate

       contained in the rule. Defendant argues that the use of the phrase “shall be in the following form”



                                                          14 

       in Rule 604(d) indicates that it was mandatory for counsel to use the exact language of the

       preprinted certificate.

¶ 43            We find that failure to track the verbatim language of the preprinted certificate contained

       in Rule 604(d), without more, did not render counsel’s certificate noncompliant. Rule 604(d)

       stated: “The certificate of counsel shall be in the following form.” Id. This language was

       somewhat ambiguous because the word “form” can have several meanings. For example, “form”

       can mean (1) “[t]he outer shape, structure, or configuration of something, as distinguished from

       its substance or matter”; (2) “[a] model; a sample; an example”; (3) “[t]he customary method of

       drafting legal documents, usu[ally] with fixed words, phrases, and sentences”; or (4) “[a] legal

       document with blank spaces to be filled in by the drafter.” Black’s Law Dictionary 767 (10th ed.

       2014).

¶ 44            We believe that the first definition best fits the meaning of the word “form” as used in

       Rule 604(d). Stated another way, we believe that the directive “[t]he certificate of counsel shall

       be in the following form” (emphasis added) (Ill. S. Ct. R. 604(d) (eff. Mar. 8, 2016)) meant that

       the certificate shall be in the general format of the preprinted certificate, not that the certificate

       was required to track the word-for-word language of the preprinted certificate. Notably, Rule

       604(d) did not say that “the certificate shall use the following form” or “the certificate shall use

       the following wording verbatim.”

¶ 45            Our interpretation of the version of Rule 604(d) in effect at the time of defendant’s

       postplea proceedings is consistent with the current version of Rule 604(d). The rule has been

       amended such that the phrase “[t]he certificate of counsel shall be in the following form” has

       been removed. See Ill. S. Ct. R. 604(d) (eff. July 1, 2017). Instead, the rule currently states: “The

       certificate of counsel shall be prepared by utilizing, or substantially adopting the appearance and


                                                          15 

       content of, the form provided in the Article VI Forms Appendix.” Id. The preprinted certificate

       that was formerly contained in the rule is now contained in an appendix. Id. The current version

       of the rule explicitly gives counsel the option to “substantially adopt[]” (id.) the preprinted

       certificate, which indicates that counsel is not required to copy it verbatim. We do not believe

       that the amended version of Rule 604(d) represents a substantive change in the rule. Rather, the

       amendment is consistent with the previous version of the rule.

¶ 46                  B. Failure to Certify Review of the Transcript of the Sentencing Hearing

¶ 47          Having found that the failure to track the preprinted certificate’s language verbatim did

       not render the certificate noncompliant, we turn to defendant’s claim that the substance of

       counsel’s certificate did not strictly comply with Rule 604(d) because counsel failed to certify

       that she had reviewed the report of proceedings of defendant’s sentencing hearing. Because

       defendant had no sentencing hearing, we find that counsel did not fail to strictly comply with the

       certification requirement of Rule 604(d).

¶ 48          Strict compliance with Rule 604(d) is required. In re H.L., 2015 IL 118529, ¶ 8. “The

       failure to strictly comply with each of the provisions of Rule 604(d) requires ‘remand to the

       circuit court for the filing of a new motion to withdraw guilty plea or to reconsider sentence and

       a new hearing on the motion.’ ” People v. Grice, 371 Ill. App. 3d 813, 815 (2007) (quoting

       People v. Janes, 158 Ill. 2d 27, 33 (1994)).

¶ 49          On the unique facts of this case, we find that counsel strictly complied with the

       requirements of Rule 604(d) despite her failure to certify that she reviewed the report of

       proceedings of the sentencing hearing because there was no sentencing hearing in this case.

       Rather, the parties presented a fully negotiated guilty plea to the court. After admonishing the

       defendant, the court accepted his guilty plea and sentenced him to the agreed-upon sentence. The


                                                        16 

       only discussion of defendant’s sentence was contained in the transcript of the guilty plea hearing.

       Thus, by certifying that she had reviewed the report of proceedings of the plea of guilty, counsel

       also certified that she had reviewed the transcript of the court’s discussion of defendant’s

       sentence.

¶ 50           In reaching our holding, we acknowledge that in Grice, the fourth district held that “in

       this case and henceforth, the certificate itself is all that this court will consider to determine

       compliance with Rule 604(d).” Id. at 816. This rule has been widely followed by other courts.

       See People v. Hobbs, 2015 IL App (4th) 130990, ¶ 38; People v. Willis, 2015 IL App (5th)

       130020, ¶ 22; People v. Herrera, 2012 IL App (2d) 110009, ¶ 13. In support of this rule, the

       Grice court reasoned: “ ‘[A] waste of judicial resources occurs when, as a result of an attorney’s

       deficient certificate, an appellate court must scour through the record to determine whether that

       attorney actually complied with Rule 604(d), even though strict compliance with that rule’s

       certification requirements would prevent such waste.’ ” Grice, 371 Ill. App. 3d at 816 (quoting

       People v. Dismuke, 355 Ill. App. 3d 606, 609 (2005)).

¶ 51           Here, on the other hand, we do not need to scour the record in search of evidence that

       counsel performed the duties set forth in Rule 604(d) despite failing to so state in her certificate.

       Rather, we look to the record only to note the readily-apparent fact that no sentencing hearing

       was held. In this situation, it would be a far greater waste of judicial resources to remand this

       matter to the trial court for counsel to certify that she reviewed a transcript that does not exist.

¶ 52                                              CONCLUSION

¶ 53           For the foregoing reasons, the judgment of the trial court is affirmed.

¶ 54           Affirmed.




                                                          17